Citation Nr: 0833025	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  03-27 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for the residuals of a 
shell fragment wound to the right shoulder, currently rated 
as 10 percent disabling.   


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel






INTRODUCTION

The veteran had active military service from February 1941 to 
February 1947.  His awards include the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.                   

In an April 2007 decision, the Board remanded this case for 
additional development.  In the remand decision, the Board 
requested that the RO verify the veteran's correct mailing 
address and schedule a VA examination to determine the 
current severity of his service-connected right shoulder 
disability.  Pursuant to the April 2007 remand decision, the 
RO verified the veteran's mailing address and scheduled him 
to undergo a VA examination in May 2008.  However, the 
veteran cancelled the May 2008 examination and there is no 
evidence of record showing that he has requested that his 
examination be re-scheduled.    


FINDING OF FACT

The veteran was scheduled for a May 2008 VA examination in 
conjunction with his increased rating claim for his service-
connected right shoulder disability; the veteran canceled 
this examination and there is no evidence of record showing 
that he has requested that the examination be rescheduled.  


CONCLUSION OF LAW

An evaluation in excess of 10 percent for the residuals of a 
shell fragment wound to the right shoulder is not warranted 
as a matter of law.  38 C.F.R. § 3.655 (2007); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered whether the VCAA, 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007), 
applies to the instant case.  The VCAA redefines VA's duty to 
assist, enhances the duty to notify claimants about the 
information and evidence necessary to substantiate a claim, 
and eliminates the requirement that a claim be well grounded.  
It does not apply to matters on appeal, however, when the 
issue is limited to statutory interpretation, as in the 
instant case.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004) (VA 
not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  Consequently, the Board 
is not required to address the RO's efforts to comply with 
the VCAA with respect to the issue here on appeal.

II.  Law and Regulations

38 C.F.R. § 3.655(a) provides that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, failed to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  For purposes of 
this section, the terms examination and reexamination include 
periods of hospital observation when required by VA.  38 
C.F.R. § 3.655.

38 C.F.R. § 3.655(b) provides that when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655(b).


III.  Factual Background

The veteran's service medical records show that in July 1944, 
he was serving aboard the U.S.S. Colorado when it came under 
fire from Japanese shore batteries.  The veteran sustained a 
shrapnel wound, lacerated.  

By a May 1947 rating action, the RO granted service 
connection for the residuals of a shell fragment wound to the 
right shoulder.  At that time, the RO assigned a 
noncompensable disability rating for the veteran's service-
connected shell fragment wound scar on the right shoulder.  

In October 2002, the veteran requested that his service- 
connected right shoulder disability be reevaluated for a 
higher (compensable) rating.

By a January 2003 rating action, the RO increased the 
disability rating for the veteran's service-connected right 
shoulder disability from noncompensable to 10 percent 
disabling under Diagnostic Code 5299-5203, effective from 
September 30, 2002.  The veteran disagreed with the 
evaluation and filed a timely appeal.  

In an April 2007 decision, the Board remanded this case.  The 
Board stated that the RO had sent a letter to the veteran 
notifying him that he was scheduled for a VA examination in 
November 2005.  However, the VA examination notice letter was 
subsequently returned to the RO as undeliverable by the U.S. 
Postal Service.  In a December 2005 supplemental statement of 
the case (SSOC), the veteran was informed that he had failed 
to report for a scheduled VA examination in November 2005 and 
that the evidence expected from that examination could not be 
considered in support of his increased rating claim for a 
right shoulder disability.  The RO then continued the denial 
of the veteran's claim for a rating in excess of 10 percent 
for the residuals of a shell fragment wound to the right 
shoulder because of his failure to report to the scheduled 
November 2005 VA examination.  See 38 C.F.R. § 3.655.  In May 
2006, the veteran notified VA of his new mailing address.  In 
light of the above, the Board found that it was error for the 
RO not to attempt to obtain the veteran's correct mailing 
address after the November 2005 VA examination notice letter 
was returned as undeliverable.  Further, the RO should not 
have denied the veteran's increased rating claim on the basis 
of his failure to report for VA examination when he was not 
properly notified of his scheduled VA examination in the 
first place.  Thus, the Board remanded this case to the 
RO/Appeals Management Center (AMC) in Washington, D.C., and 
directed the RO/AMC to confirm the veteran's correct mailing 
address.  The Board also requested that the RO/AMC reschedule 
the veteran for a VA joints examination.       

In April 2007, the RO/AMC contacted the U.S. Postmaster in 
Marble Falls, Texas, and requested confirmation of the 
veteran's current address.  In a May 2007 return response, 
the U.S. Postmaster provided the veteran's current address in 
Marble Falls.   

In a letter from the VA Medical Center (VAMC) in Temple, 
Texas, dated in March 2008, the veteran was notified that he 
had a VA examination scheduled on April 8, 2008.  However, 
the aforementioned notification letter was sent to the 
veteran's old address in Marble Falls and not to the new 
address provided by the U.S. Postmaster.  The letter was 
subsequently returned to the RO/AMC and stamped "return to 
sender" and "no such street."      

On April 21, 2008, the RO/AMC placed a compensation and 
pension exam request with the Temple VAMC.  At that time, the 
RO/AMC noted that their records showed a different address 
for the veteran than the one previously used by the Temple 
VAMC.  The RO/AMC provided the Temple VAMC with the veteran's 
current address in Marble Falls and directed the Temple VAMC 
to reschedule the veteran for a VA examination.   

In a Temple VAMC progress note, dated on May 14, 2008, a VA 
physician, G.A.S., M.D., stated that he had reviewed the 
veteran's claim file in preparation for the veteran's 
scheduled VA examination on May 16, 2008.  However, according 
to Dr. S., the veteran had cancelled that appointment.  Thus, 
on May 14, 2008, the Temple VAMC sent a letter to the 
veteran's most recent address in Marble Falls and notified 
him that his appointment for a VA examination on May 16, 
2008, had been cancelled.  This latter letter was not 
returned as undeliverable.  The veteran did not respond to 
this notice.   

In a June 2008 SSOC, the RO/AMC noted that according to the 
Central Texas VA Health Care System, the veteran had called 
to cancel his VA examination scheduled for May 16, 2008.  
Thus, evidence which may have resulted in a favorable 
decision could not be considered at that time.  The RO/AMC 
then continued to deny the veteran's claim for an evaluation 
in excess of 10 percent for the residuals of a shell fragment 
wound of the right shoulder.        


IV.  Analysis

The veteran cancelled his VA examination scheduled for May 
16, 2008, and there is no evidence of record showing that he 
has requested that the examination be rescheduled.  This 
examination was scheduled pursuant to the Board's April 2007 
remand decision.  The Board recognizes that the veteran was 
not properly notified of his initial VA examination scheduled 
on April 8, 2008, because the notification letter was sent to 
an old address.  However, it appears that the veteran was 
properly informed of his rescheduled VA examination on May 
16, 2008, even though the actual notification letter is not 
of record.  In this regard, it is clear from the evidence of 
record that after the first notification letter was sent to 
an incorrect address, the RO/AMC contacted the Temple VAMC 
and provided them with the veteran's current address in 
Marble Falls, Texas.  The RO/AMC also directed the Temple 
VAMC to reschedule the veteran for a VA examination, using 
his correct mailing address.  Thus, even though the 
aforementioned notification letter is not of record, given 
that the veteran actually cancelled his May 16, 2008 VA 
examination and was notified of the cancellation in a letter 
sent from the Temple VAMC on May 14, 2008, and that he was 
also notified of the cancellation in the June 2008 SSOC and 
did not subsequently deny such cancellation, the Board finds 
that veteran was clearly aware of his scheduled May 16, 2008 
VA examination and must have received the notification letter 
regarding this examination.  There is no evidence that the 
veteran did not receive the notice letter.  The veteran has 
not provided any reason for cancelling the May 2008 VA 
examination.  

The Board points out that there is a "presumption of 
regularity" under which it is presumed that government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992).  While the Ashley case dealt with regularity in 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994), the Court applied the presumption of 
regularity to procedures at the RO level, such as in the 
instant case.  Given that the "presumption of regularity" 
applies to this case, it is the Board's determination that 
although the actual letter notifying the veteran of his May 
2008 VA examination is not of record, it is apparent that the 
Temple VAMC sent such a letter to the veteran at the correct 
address in Marble Falls, confirmed by the U.S. Postmaster in 
Marble Falls, and there is no clear evidence of record to 
rebut this presumption.  Thus, the Board finds that the 
veteran received the notice of the examination scheduled for 
May 16, 2008.   

It is again important to emphasize here that the record 
clearly reflects that the veteran canceled the most recently 
scheduled examination.  If he cancelled the exam, it 
logically follows that he was notified of the pending 
evaluation.  Moreover, the RO's notice to him that he had 
cancelled the examination, which provided him an opportunity 
to disagree with that finding or request another examination, 
was not returned as undeliverable. 

Under 38 C.F.R. § 3.655, when a claimant fails to report for 
an examination scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).  (Emphasis added.)  
As the record indicates that the veteran failed to report to 
the examination that was scheduled pursuant to a claim for 
increase, deemed necessary by the Board in its remand to 
adjudicate this appeal, and the veteran did not provide good 
cause for not reporting to this examination and has not 
requested that the examination be rescheduled, the Board 
finds that the veteran's claim for an evaluation in excess of 
10 percent for the residuals of a shell fragment wound to the 
right shoulder must be denied as a matter of law.  38 C.F.R. 
§ 3.655; Sabonis, 6 Vet. App. at 426, 430.  


ORDER

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a shell fragment wound to the right shoulder is 
denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


